589
      .       .




          '   OFFICEOFIHEA'LTORNEY               GENERALOFTEXAS
                                        AUSTIN
G-G.-
A--




 stat0
 Boao.?a~lo Char. Ml. ,Cartner,
 xlaeaaoyaary Dl*islon
        Board or a0w-01
 Arufia, axar,
                                           Chlrf



 Dbu sir;.




                                                          Or pow letter of
 3eptamb.r         18, 1                                that  i&r F. L.
                                                       r the Wlahlta Pa118
                                                        Farm and Dairy ihp@r-
                                                        a8lre to rake a
                                                       a purporr of qolbathg
                                                Uiahita Palla~Gtat* iforpltal,
                                               artmeat  upon tbs r0110wlag

                                               10 rush ~ropowd trip
                                               I&. A. T. Brattoa oao




              8tltatloa7
                    73) Kr. A. T. arattoa        la not an oilploy**
              or the 'irlahlta    Falla Stat.0 Hospltel    but la the
              Parr and Dairy      ~tlpe~lwr    for the St&b     dorrrd
              or Control and      tha 'slohlta ?alls   stota  iiobpltal
              la aa loetltution       andrr tha ~urisdlation     0r
              trlr drpartfmat     or the Board 0r Control     and 88
              ouoh the &lry       lnduotry of the oald %lohita
&XL. Char. Vi. Castnar,          Page E


       Pall8   State !iospital    la under the aatlvr super-
       vldon     of Gr. Brattoa, will the r.lohlta Ball8
       Stat.   Iiospltal bo psmnitted to pay Xr. i3rattoa’r
       out-of-State     travrling   erpeares in the aattsr
       referred     to in attached letter,w
               In reply
                    to your first  queirtlon, you are advlsed
thut   the   purpose the proposed trip,
                          or               to-wit,  the purchase
ol dairy cattle for the :;lohIta Balls Stat. Hoepltal,       a
Stat8  elremosyaary Institution,  la clearly    the aacoiapllsh-
mat of Stat@ buslnetm.
               In aaawor to your smond
                                   question, we dlroat your
attMtiOa       t0   the   fOmWink3   Or the glB!Wrti rider
                                     prOViSiOn
appended to Ekwm Bill Ho. 256 , Dot8 or the 46th Legislature,
in whIoh act them appears the appropriation  mado for the
Wlehlta Pall6 State Eoiorrpltalr
              “%xaept as herein otherwlsr provided,         no
       money ehall be expended for travel ezpenser
       except that speaIrIoallg     appropriated     for said
       purpose; provided this limitation        ahall not
       apply to travel and transportatloa        expenses or
       patients,    lmatee and Alabam-Courhattl         Indiana,
       of Indian Rerervatloa     and lnetltutlonal      em-
       ployeer’ travel In conmotion       with patientr,
       inmates, pupils and Alabeur-Couahattl         Indians,
       inaludlng returning esaapaa, transrrrr,          paroles,
       and plaocameata of lnaatee and patient8 and
       traneportatlon    and travel expentm of aonvaylng
       Indians to and rroa Unit&d Btates Indian hosr
       pit&a     In OklahoiPa and other hoapltals      or
       ollalas    in Texas, oi Board of Codtrol enployesr,
       whose salaries    are paid fronr lnatItutlonal
       funds, and of institutional      euprrlntennbeatr
       and the Indian agrnt,, whrrrln speaiiio         amounts
       are omittrd troa the itemized approprlatlonri
       and ruoh tram1 and tran8portatlon         expenree
       may be paid fros support and zmiatsnanoe ap-
       propriations    and/or local instltutlonal       funda.”
           This portion ot the msnrral rider,    just quoted,
clearly  prohIbIt8 the paymnt of ths travsllng     lxpenree in-
curred ,by !&. Towaaend in oonmotloa   with the propored trip
out of support and zmlntsaanoo or local     funds oi the Inati-
tution,  unless it aan be said that the payant or mch travel-
Ini+ ~xp~~norr is authorized In the proviso.
                                                                             59%


Hon. Chae. if. Caetner,          Page 3

           The proviso in OrrOot otlpulatee      that where specirfa
amunto are omitted iroa the Itesized       appropriations,    for
traveling   expen8et3, travel and tranrportatloa     expense8 my
be paid frown support and mlntenanoe      appropriation    end/or
looal lnstltutlonal    fund8 in the following    instanceat
                        Travel and transportation   expen8e8 of patienta,
Imater,          andl*Alabam-Coushattl   Indiana.
           t.   Travel and transportation    expenree of Indian
Rerenatloa    and In8tItutlonal   employerr   travel in conneo-
tion with patients,    lmbate8, pupils and Alabajla-Coushattl
Indians, including    returning escapee, traa8ier8,    parolee,
and plaorment8 of Imte8       and patlentr  and transportation
and travel expense ot conveying Indian8 to and fmm the
United State6 Indlan,hospItale     in Oklahoma end other hospl-
tale or ollnI0e   In Texas.
                Travel         aad tranrportatloa     expenses of Board
of Contro13&nployees           who86 ealariea    tire paid from instltu-
tional r ifada.
                4.   Travel and transportation expenre8 of        iastltu-
tlonal       superintendent8  and the Indian agent.
           It is apparent that the traveling   expense8 to be
incurred  In connection with the proposed trip do not fall,
so rar a8 Xr. Townsend la concerned,   wlthln any of the oate-
gorles znentloned la the porlso.    It follow8 that such travel-
ing expeness incurred by Ur. Townsend cannot be paid from
the support and salntsnance or rrom the local funds of the
Wichita Falls State iioepital.
             In reply to your third quertlon,      you are advleed
that the traveling    expenaee incurred in connection with the
proposed trip by your .2&r. Bratton could not be paid iron the
support and ~lntenancr     appropriation     or rropo3L
                                                      the local
Institutional    fundo oi the #icblta    Falle State Hospital,    un-
leaa they roll within the category mmtioned in the provlro
Off
              v~ravel lxpen8e8 or Board 0r Contml            erqployees
         whose ealarles are paid from Inatltutloaal           ruad8,
         .   .    . I)

          The aharaoter of employee referred    to la thin por-
tion of the provlre quite evidently  hae reference   to tho8e
esployeas  or the State Board or Control ror which prOVIsiOn
Is 8ade by way or appropriation  in that pm&Ion of the
.



    Hon. Cham. W. Castner,     Pago 4


    paragraph sntitled    (b) under “revolving fund and institutional
    remelpts~,    In the general rider appended to the aot above
    referred   to, whloh reads as f ollowr :
                  ‘There Is also appropriated      to the State
          Board or Control out or any inatitutlonal
          receipts     or funds suoh amurlta as my be neooa-
          eary for traveling       rrpsnsea and ror ealariee
          or a 0hibirr0r the Dlvleion       or ileemosynary
          Inrtitutfonr      provided ror in mtiole     690 0r
          the Revlaed Civil Ytatutrr        of 1925, and other
          nsoresary     help; * * **

                 It mm98 that Ur. Bratton Ie not amployrd by the
    stats Board of Control under thi8 provision,          but that hi8
    position   ir oarrled   in the approprlatlon     mdo to the Stat.
    Board oi Control,     by the d@partaental appropriation        bill
    passed by the 46th h@StatUre, Out ot the genrral fund
    0r the otats.     Since the trarelinng    rrpeneee of’ i&r. Bratton
    for the purpose recited     in your letter     do not fall nithln
    the proviso above quoted, It iollowe,tbat         the nlchita Ballrr
    State Hospital oannot pay Xr. Bratton out of state travml-
    Ing expenses In the matter rsterred to out of support and
    and .naIntsnanoe aparopriatlon      or looal   tunda of the Insti-
    tution.   Slnoe th6rr is no other appropriation          avallablr
    to the VilchIta Fall8 State Borpital out ot which Mr. Bratton’s
    trafellng   expeaaea could conoelvably       be gaid we need not
    dlsoum the querrtlon whether, ii xr. Bratton Is not one or
    the cmployeea 0r the Board or Control paid n-00 InatitutIoaal
    fund8 of the partloular     elsemoeynary Instltutlon,       his travel-
    Log axpensss oould be paid In any rvont by the Wiohita Balls
    State iiospital   out of aay appropriation      available   to It.
                                              Yours     rsry     truly
                                        ATTORNEY       GENERAL     OF   TEXAS



                                                   Richard     W. Fairchild
                                                                  Aaristnnt